865 F.2d 1256Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wesley E. BOSMAN, Plaintiff-Appellant,v.CLERK OF COURT;  State of North Carolina, Wake County,Defendants-Appellees.
No. 88-2165.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 8, 1988.Decided:  Jan. 4, 1989.

Wesley E. Bosman, appellant pro se.
Samuel Thomas Currin (Office of the United States Attorney), for appellees.
Before K.K. HALL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Wesley E. Mims Bosman sued the state of North Carolina, claiming that the state wrongfully deprived him of his "family tree of life."    He sought monetary damages in an unspecified amount.  The district court dismissed his complaint as frivolous under 28 U.S.C. Sec. 1915.


2
On appeal, Bosman reasserts his claim of deprivation.  The relief he seeks on appeal is two-fold.  First he asks for liens against the city of Raleigh, North Carolina, and Wake County, North Carolina.  Second, he asks to be made king of North Carolina, or in the alternative, of the United States.


3
We agree with the district court that this claim is frivolous.  Accordingly, we affirm the district court's dismissal of Bosman's suit.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


4
AFFIRMED.